Citation Nr: 1800954	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  15-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corp from September 1951 to November 1951, and in the United States Army from September 1952 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico 
 
In January 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  In a June 2016 Decision, the Board denied entitlement to service connection for an acquired psychiatric disability, including PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  This matter is returned to the Board pursuant to a July 2017 Order of the Court for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, which he has claimed is related to his active military service.

In June 2014, the Veteran was afforded a VA mental disorders examination.  The examiner diagnosed the Veteran with a mild neurocognitive disorder.  The examiner did not provide any finding or opinion as to the likelihood that the diagnosed disorder began during service or is related to experiences during service.  However, she noted that the following medical diagnoses were relevant to the understanding or management of the Veteran's neurocognitive impairment: occlusion and stenosis of the carotid artery (status post endarterectomy), diabetes, and hypercholesterolemia.  Because it was ambiguous as to whether the Veteran's diagnosed neurocognitive disorder began during his service or was caused by or related to his active service, the matter was remanded for a new VA examination.  

In March 2016, the Veteran was afforded another VA psychiatric examination.  The examiner concluded that there was no medical evidence in the Veteran's claims file or based on the mental evaluation that fulfills any DSM-V diagnostic criteria for a neuropsychiatric condition, and no Axis I condition was diagnosed.  She noted that there is no evidence that the Veteran complained of or was treated for any psychiatric problems in service or within one year of service.  Indeed, the Veteran was first evaluated for a psychiatric condition in December 2009, more than fifty years after his separation from service, and that evaluation concluded that the Veteran did not suffer from any Axis I disorder.  Unfortunately, she never addressed the etiology of the neurocognitive disorder diagnosed by the June 2014 VA examiner.  Accordingly, another remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA examination of his psychiatric condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any psychiatric condition, to include a neurocognitive disorder, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused by or related to the Veteran's active military service.

Importantly, even if the examiner finds that the Veteran does not currently meet the diagnostic criteria for any acquired psychiatric disability, the examiner is asked to address the etiology of any such disability diagnosed during the period on appeal, to include the mild neurocognitive disorder diagnosed by the June 2014 VA examiner.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

